      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

TAMARA REMINGTON,                                      )
                                                       )
                              Plaintiff,               )
                                                       )
vs.                                                    )   Case No. ______________________
                                                       )
HY-VEE, INC.,                                          )
Serve Registered Agent:                                )
       The Corporation Company, Inc.                   )
       112 SW 7th Street, Suite 3C                     )
       Topeka, Kansas 66603                            )
                                                       )
                              Defendant                )



                                           COMPLAINT

       Plaintiff Tamara Remington, by and through counsel, and for her causes of action against

Defendant Hy-Vee, Inc., states and alleges as follows:

                                            PARTIES

       1.      Plaintiff Tamara Remington (“Remington” or “Plaintiff”) is an individual residing

at 9303 W. 77th Terrace, Apt. 102, Overland Park, Kansas 66204, and she was an employee of

Defendant for approximately five (5) years until her wrongful termination effective on or about

October 17, 2019. Plaintiff is a 51-year old female.

       2.      Defendant Hy-Vee, Inc. (hereinafter, “Hy-Vee” or “Defendant”) is an Iowa

corporation, authorized to conduct business in the State of Kansas, and may be served through its

Registered Agent, The Corporation Company, Inc. 112 SW 7th Street, Suite 3C, Topeka, KS 66603.

       3.      All of the acts, conduct, and omissions of Defendant were performed by its agents,

representatives, and employees while in the course and scope of their agency or employment.




                                                1
        Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 2 of 19




                                  JURISDICTION AND VENUE

        4.     This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1343, as the acts complained of involve violations of Plaintiff’s rights under federal

statutes, specifically the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq. and the Americans with Disabilities Act, As Amended, 42 U.S.C. §12101, et seq.,

(“ADAAA”).

        5.     Venue is proper within this District pursuant to 28 U.S.C. § 1391 because

Defendant resides in the District, and the acts, transactions and events complained of herein and

giving rise to Plaintiff’s claims occurred in the District.

                                   FACTUAL ALLEGATIONS

        6.     Plaintiff was employed by Defendant for approximately five (5) years. Throughout

her employment with Defendant, Plaintiff served in various positions at Hy-Vee’s Olathe #2 Store,

located at 18101 W. 119th Street, Olathe, Kansas 66061, until Plaintiff was constructively

discharged on or about October 17, 2019.

        7.     At all times herein mentioned, Plaintiff was an “employee” of Defendant, within

the meaning of the ADEA and ADAAA and is entitled to all the benefits and protections of those

laws.

        8.     Defendant was an “employer” of Plaintiff within the meaning of the ADEA and the

ADAAA.

        9.     Throughout her employment with Defendant, Plaintiff was subject to the control of

Defendant as to the means and manner of accomplishing her work as an employee.




                                                   2
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 3 of 19




       10.     Defendant is engaged in an industry affecting commerce and it has employed 500

or more employees for each working day in each of 20 or more calendar weeks in the current or

preceding calendar year.

       11.     Throughout her five years of employment with Defendant, Plaintiff performed all

duties of any position she was asked as required, exceeded the expectations of her various

positions, and received praise, raises, commendations, and excellent reviews for her work.

       12.     Plaintiff was a successful and valued employee of Defendant’s Olathe #2 Store

throughout her employment with Defendant.

       13.     Plaintiff is a 51-year-old female and she suffered or suffers from diagnosed medical

conditions including fibromyalgia, scoliosis, celiac, osteo-arthritis, osteo-pyrosis, depression,

anxiety, post-traumatic stress disorder, and related conditions or impairments that qualify for

protection as disabilities under the ADAAA, either as actual disabilities, a record of disability, or

because Plaintiff was regarded as disabled.

       14.     Despite her medical conditions, Plaintiff was able to perform the essential functions

of her position with Defendant, either with or without reasonable accommodations.

       15.     Prior to and including her wrongful constructive termination, Plaintiff experienced

a pattern and practice of disparate treatment in the terms and conditions of her employment in the

form of a discriminatory, hostile work environment, the improper denial of reasonable

accommodations, and her involuntary constructive termination due to her age, disability and/or

retaliation by Defendant and its officers and managers, including but not limited to Plaintiff’s

direct supervisor, Ina Cavin.

       16.     In September 2018, Plaintiff was required to take a medical leave of absence which

was approved by Olathe #2’s Human Resources Director, Peggy Dirks. When Plaintiff was



                                                 3
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 4 of 19




cleared to return to work on October 14, 2018, Ms. Cavin initiated an ongoing pattern of

discriminatory and hostile treatment towards Plaintiff.

        17.       By way of example, Ms. Cavin initially subjected Plaintiff to an ongoing “silent

treatment” based on Ms. Cavin’s outrage that Plaintiff had required time off for one of her various

qualifying disabilities.

        18.       However, approximately three-weeks after Plaintiff returned to work, Ms. Cavin

observed Plaintiff using a stool, as directed by a different Hy-Vee shift manager, because Plaintiff

was experiencing pain based on one of her qualifying disabilities and knew she would be unable

to stand throughout the entirety of her shift.

        19.       When Ms. Cavin observed Plaintiff on the stool, Ms. Cavin directed a store

manager to tell Plaintiff that she was not approved for any workplace accommodations and that if

Plaintiff continued to sit, she would be sent home, unpaid, and required to get a revised release to

return to work.

        20.       Notably, the reason a stool was available in the area Plaintiff was assigned to work

was because Defendant had approved one or more of Plaintiff’s coworkers to use a stool as a

reasonable accommodation for various medical conditions and/or disabilities.

        21.       At or around this same time, Plaintiff was also informed by various coworkers who

were close to Ms. Cavin that Ms. Cavin had been publicly complaining about Plaintiff based on

her various medical conditions.

        22.       By way of example, on one occasion, several of Plaintiff’s coworkers heard Ms.

Cavin unfavorably compare Plaintiff to a younger, non-disabled employee, noting: “Maybe

Jennifer isn’t Ms. Sunshine, but at least she shows up every day and doesn’t leave early.” Another




                                                   4
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 5 of 19




employee reported overhearing Ms. Cavin complain that with Plaintiff, “there was always

something wrong [with her]” and that Ms. Cavin was “tired of it.”

        23.     Throughout 2018 and the first quarter of 2019, Plaintiff repeatedly expressed her

objections to this illegal and discriminatory treatment; however, she continued to be subjected to

discriminatory treatment in the form of a continued hostile environment and her eventual

constructive discharge without any legitimate reason and in violation of Defendant’s policies and

procedures.

        24.     On April 30, 2019, Defendant’s discriminatory and harassing behavior towards

Plaintiff hit its apex. That morning, when Plaintiff arrived at work, she was immediately greeted

by Ms. Cavin who immediately began yelling at Plaintiff for having purportedly spoken “too

loudly” on the store’s walkie-talkie’s the day before.

        25.     Later in the shift, a non-managerial, subordinate coworker of Plaintiff’s began

yelling at Plaintiff and subjecting her to further unlawful harassment.

        26.     Plaintiff sought and found Hy-Vee’s Olathe #2 Human Resources manager, Peggy

Dirks, and asked to meet with her regarding the discriminatory and harassing behavior she was

being subjected to. Ms. Dirks asked Plaintiff to meet her in her office.

        27.     Plaintiff asked Ms. Dirks to allow Plaintiff to walk with her to Ms. Dirks’ office so

as to avoid any further confrontations with Ms. Cavin or the other employee.

        28.     The request was denied.

        29.     When Ms. Cavin subsequently observed Plaintiff waiting outside of the Human

Resources office, Ms. Cavin yelled at Plaintiff asking “what [her] problem [was] this time” and

order Plaintiff into her office.




                                                  5
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 6 of 19




        30.     Plaintiff initially refused, telling Ms. Cavin candidly that she wanted Ms. Dirks

present to act as a witness or Plaintiff wanted to be allowed to return to her locker to retrieve her

cellphone so she could record their conversation.

        31.     Clearly agitated, Ms. Cavin stormed out of her office, found the first available

employee, a produce manager, and called him into the office to “act as a witness.”

        32.     Ms. Cavin demanded that Plaintiff reveal what her “problem” was “this time.”

        33.     Plaintiff then began to recount her complaints about the treatment she had received

from Ms. Cavin and one of her coworkers that morning. Plaintiff also complained that she had

been subjected to a pattern of unfair treatment and abuse by Ms. Cavin and that Ms. Cavin’s history

of abuse had created an atmosphere where even Plaintiff’s subordinate employees believed they

had free reign to yell at or harass Plaintiff.

        34.     Plaintiff specifically complained that she believed the basis for the discriminatory

and harassing behavior was her age and medical conditions.

        35.     Still visibly agitated, Ms. Cavin called the coworker Plaintiff believed had verbally

harassed her to Ms. Cavin’s office.

        36.     When the cashier arrived, Ms. Cavin asked Plaintiff to repeat her allegations so the

coworker could respond. Plaintiff described the morning’s incidents in which the employee had

warned Plaintiff she better “keep [her] ass behind the [customer service] counter.”

        37.     The coworker admitted the allegations and then launched into an approximately 15-

minute verbal flurry of character and performance attacks. Neither Ms. Cavin nor Ms. Dirks (who

was also now present) stopped the cashier’s verbal barrage, instead allowing her to continue and

offering Plaintiff no room for a rebuttal.




                                                  6
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 7 of 19




        38.      When the cashier was done, Ms. Cavin simply looked at Plaintiff and said, “is this

issue solved?”

        39.      After leaving Ms. Cavin’s office upset and afraid, Plaintiff began to have a panic

attack when she returned to her post at customer service. Plaintiff began to sob uncontrollably,

could not breath, and was forced to go home.

        40.      The next day, still unable to regain her composure, Plaintiff’s mother and daughter

took Plaintiff to the Cottonwood Springs mental health facility where Plaintiff was put into

treatment for major depressive disorder.

        41.      Plaintiff remained at Cottonwood Springs for seven days.

        42.      The day after Plaintiff was placed in Cottonwood for treatment, Plaintiff’s mother

called Defendant’s Olathe Store #2 to try to figure out what had precipitated Plaintiff’s need for

treatment.

        43.      Plaintiff’s mother was put on the phone with Chris LNU, a store manager and

Human Resources representative for Olathe #2.

        44.      Chris LNU admitted to Plaintiff’s mother that on April 30, 2019, and in the months

leading up to April 30, 2019, Plaintiff had been the target of ongoing harassment, abuse, and

mistreatment from Ms. Cavin. Chris LNU also admitted that on April 30, 2019, Ms. Cavin’s verbal

abuse of Plaintiff had hit a crescendo that had caused Plaintiff’s breakdown.

        45.      While still at Cottonwood, Plaintiff also received a call from Ms. Dirks who

informed Plaintiff she was being placed on a medical leave of absence.

        46.      Plaintiff thanked Ms. Dirks and asked her to acknowledge the abuse she had

witnessed by Ms. Cavin. Ms. Dirks refused, repeating over-and-over she “wanted [Plaintiff] to

get better.”



                                                  7
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 8 of 19




       47.     On or about May 8, 2019, Plaintiff began to receive short-term disability benefit

payments from Hy-Vee. Plaintiff was not given any corresponding FMLA paperwork or otherwise

advised of her rights under the same.

       48.     Without warning, on June 30, 2019, Plaintiff’s short term disability benefits were

cutoff. Prior to being cutoff, Plaintiff was given no directions from Hy-Vee regarding what, if any

steps she needed to be taking in her treatment to retain benefits. Nor was Plaintiff given a return-

to-work date or directions on how to establish the same.

       49.     Plaintiff did know, that as of June 30, 2019, Ms. Cavin was still the Store Director

of Defendant’s Olathe #2 location.

       50.     On or about September 21, 2019, Plaintiff sent Ms. Dirks an email regarding the

loss of benefits. In the email, Plaintiff noted she was disappointed by Hy-Vee’s decision, Plaintiff

noted she had received no direction from HR regarding what her rights or responsibilities were

under Hy-Vee’s short-term disability policy, and that she had still received no information

regarding what steps were needed in order to return Plaintiff to work with reasonable

accommodations that would ensure her safety and health.

       51.     Plaintiff also notified Ms. Dirks that Plaintiff did not believe her medical provider

her would approve Plaintiff to return to work under the supervision of Ms. Cavin.

       52.     Plaintiff also informed Ms. Dirks she had recently been in contact with Defendant’s

regional HR director and that Defendant’s regional HR director had expressed sympathy based on

the treatment Plaintiff had received at the hands of Ms. Cavin and that he understood Plaintiff

would likely never be able to return to work under the direction of Ms. Cavin.

       53.     Based on the foregoing, Plaintiff asked Ms. Dirks to provide clarification regarding

the nature and length of her approved medical leave and the current state of her employment status



                                                 8
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 9 of 19




with Defendant. Plaintiff also asked Ms. Dirks to provide specific direction regarding any

upcoming deadlines that would be required for her to extend her leave, what, if anything, Plaintiff

would need to do to initiate a conversation about reasonable accommodations and her return to

work, and Plaintiff also asked about the possibility of being transferred to one of Defendant’s other

locations where she would no longer be under the supervision of Ms. Cavin.

       54.      Not long after Plaintiff’s September 21, 2019 email to Ms. Dirks, Ms. Dirks called

Plaintiff to inform her that Hy-Vee: (1) would “allow” Plaintiff to return to Olathe #2 store if she

could get clearance saying she was fit to return to duty; and (2) represented that even though

Plaintiff would be returning to Olathe #2 store, Plaintiff would not be under the direct supervision

of Ms. Cavin.

       55.      When Plaintiff complained that even if she was not under Ms. Cavin’s direct

supervision, Ms. Cavin would still be in the store, that interactions with Ms. Cavin could trigger

Plaintiff’s recently diagnosed PTSD, depression, and anxiety, and that Ms. Cavin would ultimately

still have final authority on all decisions regarding Plaintiff’s schedule, work assignments,

promotions, pay rate, requests for time off, etc.

       56.      Ms. Dirks was dismissive of Plaintiff’s concerns and indicated those were the only

accommodations Defendant was willing to offer.

       57.      Plaintiff then asked if Defendant would be willing to move her to any of the

numerous other Hy-Vee locations. Again, Ms. Dirks was dismissive, saying that if Plaintiff

wanted to put in for a transfer, she would have to do so through the standard transfer system, that

Plaintiff would receive no input or support from Olathe #2, that she would enjoy no “preferred”

status in the transfer process, that Defendant would take no efforts to help her find a new location,

and Defendant refused to ensure Plaintiff a “safe” landing spot.



                                                    9
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 10 of 19




       58.     Upon information and belief, Hy-Vee has previously assisted employees in the

transfer process, even when such employees where not seeking transfer as a reasonable

accommodation for a qualifying disability.

       59.     Because Defendant was unwilling to assist Plaintiff in a transfer, and fearful that

further interactions with Ms. Cavin could trigger Plaintiff’s PTSD, depression, or anxiety, Plaintiff

explained to Ms. Dirks that she believed she was being terminated from her employment by

Defendant and that she had no other reasonable alternative but to seek employment with another

company.

       60.     Upon information and belief, Plaintiff’s treatment is representative of the type of

discriminatory and retaliatory treatment that Defendant’s Olathe #2 store engages in against older

and/or disabled employees in favor of younger, and/or non-disabled, less qualified employees.

       61.     Upon information and belief, Defendant’s Olathe #2 store engages in a broad-based

pattern of discrimination and retaliation in the terms and conditions of employment including in

the form of a hostile work environment and adverse employment decisions with respect to

employees in protected classes who are similarly situated to Plaintiff.

       62.     Prior to and including her wrongful constructive termination, Plaintiff experienced

a pattern and practice of disparate treatment in the terms and conditions of her employment based

on age, and/or disability discrimination, and/or retaliation by Defendant and its managers and

employees in violation of the law.

       63.     These adverse actions were also motivated in whole or in part due to Plaintiff’s

reports to her supervisor of a hostile environment or other reports of discriminatory and retaliatory

conduct against Plaintiff.




                                                 10
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 11 of 19




         64.    The true reasons for the discriminatory and retaliatory employment actions of

Defendant against Plaintiff, including but not limited to those adverse employment actions set forth

above, were illegal age, and/or disability discrimination, and/or retaliation for requesting

accommodations for her disabling conditions, and/or for reporting concerns about illegal

discrimination and retaliation.

         65.    On or about February 24, 2020, Plaintiff filed a timely charge alleging age and

disability discrimination, retaliation, and violations of law against Defendant with the Equal

Employment Opportunity Commission (“EEOC”) (copy attached as Exhibit A).

         66.    On or about March 9, 2021 the EEOC mailed a Notice of Right to Sue to Plaintiff

(copy attached as Exhibit B).

         67.    This case has been filed within 90 days after Plaintiff received the Notice of Right

to Sue from the EEOC.

         68.    Plaintiff has met all deadlines and has satisfied all administrative prerequisites to

filing suit.

                         COUNT I – AGE DISCRIMINATION (ADEA)

         69.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 68

above.

         70.    Plaintiff’s age was a determining factor in Defendant’s intentional decisions to

discriminate against her in the terms and conditions of her employment as set forth above,

including but not limited to a discriminatory, hostile work environment, and her constructive

discharge due to her age and/or retaliation by Defendant and its officers and managers, including

but not limited to Plaintiff’s direct supervisor.




                                                    11
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 12 of 19




       71.     Defendant manifested its illegal age bias through age biased comments and actions

as set forth above and herein, including but not limited to her constructive termination while

similarly situated, substantially younger employees were treated more favorably and not subjected

to the same type of hostile and discriminatory comments and actions and termination.

       72.     Defendant’s discriminatory and retaliatory treatment of Plaintiff was such that no

reasonable person would have remained employed or would have been willing to accept

reinstatement or reemployment under the terms and conditions that Defendant demanded.

       73.     Defendant knew, or should have known, of the age discrimination against its

employees, including Plaintiff.

       74.     Defendant failed to take prompt and appropriate corrective action to end the age

discrimination against its employees, including Plaintiff.

       75.     Defendant failed to make good faith efforts to enforce its policies to prevent age

discrimination against its employees, including Plaintiff.

       76.     Defendant’s conduct was knowing, willful, wanton and malicious, and showed

complete indifference to or conscious disregard of the rights of Plaintiff under the ADEA, thus

justifying an award of liquidated damages.

       77.     As a direct result of Defendant’s illegal and discriminatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to her reputation, and other

nonpecuniary losses.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

III, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for future loss of wages and benefits,



                                                12
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 13 of 19




liquidated damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.

                             COUNT II – RETALIATION (ADEA)

          78.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 77

above.

          79.   Plaintiff had a good faith, reasonable belief that she was being subjected to unlawful

employment practices including disparate treatment by Defendant on the basis of her age in the

terms and conditions of her employment compared with similarly situated, substantially younger

employees, and she reported the same to Defendant.

          80.   Defendant retaliated against Plaintiff because of her opposition to unlawful

discriminatory employment practices including by subjecting her to a discriminatory, hostile work

environment and constructive termination due to her age for false, pre-textual reasons and other

prior and subsequent adverse actions as set forth above herein.

          81.   Plaintiff’s opposition to unlawful discriminatory employment practices was a

determining factor in Defendant’s decision to subject her to adverse employment actions including

those actions set forth above and herein and including the constructive termination of her

employment.

          82.   Defendant’s discriminatory and retaliatory treatment of Plaintiff was such that no

reasonable person would have remained employed or would have been willing to accept

reinstatement or reemployment under the terms and conditions that Defendant demanded.

          83.   Defendant’s conduct was knowing, willful and/or outrageous as it intentionally and

knowingly violated Plaintiff’s rights under the ADEA, and is sufficient therefore to warrant an



                                                 13
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 14 of 19




award of liquidated damages.

          84.   As a direct result of Defendant’s illegal and retaliatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to her reputation, and other

nonpecuniary losses.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

IV, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest, through the date of trial, damages for future loss of wages and benefits,

liquidated damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.

                  COUNT III – DISABILITY DISCRIMINATION (ADAAA)

          85.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 84

above.

          86.   Defendant intentionally discriminated against Plaintiff because of her disabilities,

her record of a disability, or because they regarded her as disabled in the terms and conditions of

her employment, including, but not limited to, by refusing to provide reasonable accommodations

for her disability, by subjecting her to adverse job actions as set forth above herein, including a

discriminatory, hostile work environment and her constructive discharge for pre-textual reasons.

          87.   At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of that term as utilized in the ADAAA, either as an individual with

a physical or mental impairment related to her diagnoses of various physical or mental impairments

and related conditions, who can perform all of the essential functions of her job with or without



                                                 14
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 15 of 19




accommodations, or because she has a record of such an impairment, or because Defendant

regarded her as having such an impairment.

       88.     The Defendant discriminated against Plaintiff on the basis of her disability by (a)

not making reasonable accommodations to the known limitations of an otherwise qualified

individual with a disability; (b) denying employment opportunities to and thereafter terminating

or refusing to rehire an employee who is an otherwise qualified individual with a disability; (c)

subjecting a qualified individual with a disability to different terms, conditions and privileges of

employment than the terms, conditions and privileges available to non-disabled employees; and

(d) refusing to accommodate and otherwise interfering with an individual in her exercise of rights

under federal law prohibiting discrimination on the basis of a qualified disability, thereby violating

the ADAAA.

       89.     Defendant’s discriminatory and retaliatory treatment of Plaintiff was such that no

reasonable person would have remained employed or would have been willing to accept

reinstatement or reemployment under the terms and conditions that Defendant demanded.

       90.     Defendant’s illegal treatment of Plaintiff was motivated by her protected disability

status related to her anxiety and stress disorder and related impairments.

       91.     Plaintiff was able to perform the essential functions of her position with Defendant

throughout her employment and at the time of her termination, either with or without reasonable

accommodations.

       92.     Defendant’s beliefs regarding Plaintiff’s anxiety and stress disorder, PTSD, and

other various medical conditions and their related treatments were a motivating factor in

Defendant’s adverse treatment of Plaintiff as set forth above and herein, including Defendant’s

decision to constructively terminate her employment.



                                                 15
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 16 of 19




       93.     Defendant was aware of Plaintiff’s medical impairments and her need and requests

for accommodations.

       94.     Defendant failed to engage in the interactive process and failed to discuss or provide

any reasonable accommodations to address Plaintiff’s medical impairments, assuming such

impairments qualify as disabilities under the ADAAA.

       95.     As a direct and proximate result of the continuing pattern and practice of

discrimination directed toward her or disparate treatment of her and of the Defendant’s termination

of her, Plaintiff has suffered actual damages in the form of lost wages, lost fringe benefits, loss of

earning capacity, loss of career opportunity, costs of seeking alternate income, pain and suffering,

future medical expense, mental anguish, emotional distress, loss of enjoyment of life, humiliation,

upset and other emotional distress, damage to her reputation, diminished job opportunities, and in

other respects, all in an amount yet to be determined.

       96.      The Defendant’s conduct was willful, wanton and malicious, and showed complete

indifference to or conscious disregard of the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish the Defendant and to deter the Defendant from like

conduct in the future.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

V, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, and other

nonpecuniary losses, damages for future loss of wages and benefits, punitive damages, all costs

including reasonable attorneys’ fees, equitable relief as appropriate, including but not limited to

reinstatement, and any such other relief as the Court deems just and proper.



                                                  16
     Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 17 of 19




                             COUNT IV – ADAAA RETALIATION

          97.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 97

above.

          98.    Plaintiff had a good faith, reasonable belief that Defendant was engaging in

unlawful employment practices that are prohibited under the ADAAA, including disparate

treatment by Defendant in the terms and conditions of her employment compared with similarly

situated, non-disabled employees, and she reported her opposition to these unlawful practices to

the Defendant and requested accommodations for her qualifying disabling conditions as set forth

herein.

          99.    Defendant retaliated against Plaintiff in the terms and conditions of her employment

because of her opposition to unlawful employment practices and/or because of her protected

actions in requesting reasonable accommodations for a qualified disability, including but not

limited to, by refusing to provide other reasonable accommodations, by subjecting her to disability

biased comments and actions, and other adverse actions impacting the terms and conditions of her

employment including and by their constructive termination of Plaintiff for false, pre-textual

reasons.

          100.   Defendant’s discriminatory and retaliatory treatment of Plaintiff was such that no

reasonable person would have remained employed or would have been willing to accept

reinstatement or reemployment under the terms and conditions that Defendant demanded.

          101.   Plaintiff’s opposition to the Defendant’s unlawful employment practices, and/or her

requests for accommodation, were motivating factors in the Defendant’s decision to retaliate

against her in the terms and conditions of her employment.




                                                  17
      Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 18 of 19




       102.    As a direct and proximate result of the Defendant’s continuing pattern and practice

of illegal retaliation directed toward her or disparate treatment of her and of the Defendant’s

termination of her, Plaintiff has suffered actual damages in the form of lost wages, lost fringe

benefits, loss of earning capacity, loss of career opportunity, costs of seeking alternate income,

pain and suffering, future medical expense, mental anguish, emotional distress, loss of enjoyment

of life, humiliation, upset and other emotional distress, damage to her reputation, diminished job

opportunities, and in other respects, all in an amount yet to be determined.

       103.    Defendant failed to make good faith efforts to enforce its policies to prevent

discrimination and retaliation against its employees, including Plaintiff.

       104.    Defendant’s retaliatory conduct was willful, wanton and malicious, and showed

complete indifference to or conscious disregard of the rights of Plaintiff under the ADAAA, thus

justifying an award of punitive damages in an amount sufficient to punish the Defendant and to

deter it from like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment in her favor and against the Defendant on

Count VI and requests an award of her actual damages, including but not limited to her lost wages

and benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, and other

nonpecuniary losses, damages for future loss of wages and benefits, punitive damages, all costs

including reasonable attorneys’ fees, equitable relief as appropriate, including but not limited to

reinstatement, and any such other relief as the Court deems just and proper.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas as the trial site for this case.

                                  DEMAND FOR JURY TRIAL



                                                 18
Case 2:21-cv-02198-EFM-KGG Document 1 Filed 04/30/21 Page 19 of 19




 Plaintiff demands a trial by jury on all issues so triable in Counts I - VII.

                                                Respectfully submitted,


                                                SEACORD LAW LLC

                                                /s/ Nickalaus Seacord
                                                Nickalaus Seacord, Mo. Bar # 63232
                                                1308 NE Windsor Drive
                                                Lee’s Summit, MO 64086
                                                (T) 816.514.0414
                                                nick@seacordlaw.com




                                           19
